EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Deakin Lauer on 5/26/2022. The application has been amended as follows:
In claim 1, line 20, delete “surface”.
In claim 1, lines 24-25, replace “the gas transported” with “gas transported”. 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 5 and 9-11 are amended. Claims 8 and 13-20 are cancelled. Claims 1-7 and 9-12 are allowed.

Applicant’s arguments regarding the rejection under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 3/16/2022 is overcome.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 3/16/2022 are overcome.

Applicant’s arguments regarding the objections to the claims have been fully considered and are persuasive. The objections of 3/16/2022 are withdrawn. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/507,235, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. One of ordinary skill in the art would be unable to comprehend the disclosure of the provisional application since the documents provided are not sufficiently legible for one of ordinary skill in the art to read due to extreme pixilation. 

Allowable Subject Matter
Claims 1-7 and 9-12 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
Hicks (US 3,070,100) teaches an inhaling device that neutralizes positively charged smoke particles by passing the smoke through an area containing an excess of negative charge (column 1, lines 11-22) created by an electrostatic field created between a radioactive member and an electrode (column 2, lines 56-68). The radioactive member is a flat plate (column 3, lines 1-9, figure 1, reference numeral 23) with a narrow bleed orifice (column 2, lines 28-38, figure 1, reference numeral 22), however, the mainstream air flows through different passages (column 3, lines 1-9, figure 1, reference numerals 16, 18).
Cameron (US 9,763,478) teaches an apparatus for vaporizing vaporizable material to deliver to a user (abstract) in which a magnetic field is used to curve positively and negatively charged particles in opposite directions (column 21, lines 50-65). However, Cameron does not teach or suggest using an area of reduced cross sectional area to separate the positively and negatively charged particles.
Besso (US 10,172,386) teaches a smoking article comprising a filter in the form of a hollow tube with a flow restrictor disposed within in (abstract) that reduces the cross sectional area available for air flow to reduce RTD to an acceptable level (column 3, lines 17-25). The passageways through the flow restrictor are located towards the outside of the flow channel (column 12, lines 6-13, figure 2, reference numeral 207’). However, applicant’s specification indicates that positively charged particles travel to the outside of a flow path while negatively charged particles travel closer to the center [0040]. Placing the flow restrictor of Besso in the passageway of Li would result in negatively charged particles as opposed to positively charged particles being blocked.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715